                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

EFFIREM ZIMBALIST GREEN                                                                 PLAINTIFF

v.                                     Civil No. 4:18-cv-04142

SERGEANT BYRON GRIFFIE;
LIEUTENANT ALICE MILLER;
CAPTAIN GOLDEN ADAMS;
WARDEN JEFFIE WALKER; and
NURSE STEVEN KING                                                                  DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff’s Motion for Subpoena. (ECF No. 33). The Court has

determined that no responses from Defendants are necessary to rule on the motion.

       In his motion Plaintiff asks:

       To subpoena the video and audio recordings of the event that happened on these
       dates 10-23-18 10-24-18 and 10-25-18. The reason why Im asking the Courts to
       obtain this evidence is because…I only have a certain amount of time befor those
       tapes are destroyed, To my understanding, I only have six month befor they are
       destroyed…


(ECF No. 33).

       First, Plaintiff’s request does not identify the party or person from whom he is seeking the

video and audio tapes. In addition, if Plaintiff’s request is meant to obtain tapes from a Defendant,

Plaintiff must first submit his discovery request to Defendant’s counsel and allow thirty (30) days

for the Defendant to respond to such request. Fed. R. Civ. P. 33-34. If Defendants(s) fail to

respond to any discovery requests within the thirty (30) day period, Plaintiff must then confer or

attempt to confer with the Defendants in a good faith effort to obtain the requested information

before seeking court intervention. Fed. R. Civ. P. 37(a)(3)(B) and Local Rule 7.2(g).




                                                 1 
 
       Plaintiff has failed to show he made any effort to send his request to Defendants and confer

with them before filing the instant motion. Plaintiff should send a letter to defense counsel and

state exactly what information he is seeking and try to resolve any discovery disputes before filing

a motion with the Court. Defense counsel, in turn, should fully comply with the obligations of

discovery or state a clear explanation for noncompliance. If this effort does not produce the

information Plaintiff seeks, he may then reassert his motion.

       Accordingly, Plaintiff’s Motion for Subpoena (ECF No. 33) is DENIED.

       IT IS SO ORDERED THIS 26th day of March 2019.


                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE  




                                                 2 
 
